COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 21, 2016
                              No. 10-16-00029-CR
                               JOSE MANUEL PEREZ
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                        From the 77[th] District Court
                            Limestone County, Texas
                            Trial Court No. 13542-A
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds that there is error in the trial court's Judgment of Conviction (Count One) signed on January 19, 2016.  Therefore, the judgment of the trial court is modified to reduce the amount of court cost from $674 to $669 by deleting the assessment of cost in the Bill of Cost for the release from jail fee.  As modified, the judgment of the trial court is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
						SHARRI ROESSLER, CLERK294576517462500
				
By: ___________________________
1101090736917500				Nita Whitener, Deputy Clerk